On consideration of the "Petition for Certiorari with Injunction” filed in the above-entitled action, it appearing that petitioner seeks review of rulings of the military judge of the special court-martial to which the Charge against him has been referred for trial, which rulings were made in the course of pretrial proceedings conducted pursuant to Article 39(a), Uniform Code of Military Justice, 10 U.S.C. § 839(a), and are, therefore, preserved for review in the normal course of appellate procedures, and it further appearing that no such extraordinary circumstances are presented warranting the intervention of this Court at the present stage of proceedings, it is, by the Court, this 10th day of April 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed. 28 U.S.C. § 1651(a).